Citation Nr: 0941688	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to nonservice-connected pension.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the RO has characterized the issue of 
entitlement to service connection for a cervical spine 
disability as a new and material evidence claim, while it has 
characterized the lumbar spine disability issue as a new 
claim for benefits.  The Board notes, however, that the May 
2002 rating decision had denied service connection for "a 
chronic back disability," and that the reasons and bases of 
this decision mentions both the in-service neck injury and 
the post-service occupational low back injury.  The Veteran's 
December 2000 written statement clearly indicates that he was 
requesting service connection for the low back disability 
that he believes was incurred in service and aggravated 
during his post-service employment.  

The Board notes, however, that the May 2002 rating decision 
only discusses the September 2001 VA examination report to 
the extent that it finds "[n]o objective evidence of a 
chronic neck/cervical spine disability" and denied the 
Veteran's claim because "no permanent residual or chronic 
disability subject to service connection is shown by the 
service medical record or demonstrated by evidence following 
service."  Because the May 2002 rating decision clearly only 
contemplates the Veteran's "chronic back disability" claim 
in terms of his cervical spine, the Board agrees with the 
RO's subsequent decision to treat the Veteran's low back 
disability claim as a new issue, rather than as having been 
subject to a final rating decision.  Such a characterization 
of these issues results in no prejudice to the Veteran, as 
the claim of entitlement to service connection for a low back 
disability will be given a de novo review, while it is clear 
that the claim of entitlement to service connection for a 
disability of the cervical spine was denied in the May 2002 
rating decision.  To minimize further confusion, the Board 
has recharacterized the first issue listed above to read 
"[w]hether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disability."

The issues of entitlement to service connection for a 
cervical spine disability and a low back disability and 
entitlement to nonservice-connected pension are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a cervical spine 
disability was denied by rating decision in May 2002.

2.  The additional evidence received since the May 2002 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a cervical spine 
disability.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current diagnosis of carpal tunnel syndrome for purposes of 
establishing service connection.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 2002 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a cervical spine disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).

2.  The Veteran does not have a diagnosis of bilateral carpal 
tunnel syndrome that is due to disease or injury that was 
incurred in or aggravated by service; nor may carpal tunnel 
syndrome be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a January 2004 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate all of the claims on appeal.  The appellant was 
advised in this letter of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  

The appellant was advised in the January 2004 letter that his 
claim of entitlement to service connection for a neck 
condition had been previously denied.  He was informed of the 
need to submit new and material evidence to reopen this 
claim, and he was advised of the type of evidence that would 
be considered new and material.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given that new and material evidence has 
been found and the claim is reopened, the Board finds any 
deficiency in this aspect of VCAA notice to be harmless.  

Despite the inadequate notice provided to the appellant on 
the disability rating and effective date elements of his 
claims, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Because 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for compensation, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issues on appeal, including 
service treatment records, VA medical records, private 
medical records, and Social Security Administration (SSA) 
records have been associated with the claims folder.  

As will be discussed in greater detail below, the Board finds 
that new and material evidence has been received to reopen 
the claim of entitlement to service connection for a cervical 
spine disability.  Any additional evidentiary development 
that is necessary before this claim can be adjudicated on the 
merits will be discussed in greater detail in the REMAND 
portion of this document.  

The Veteran was provided a VA examination for his carpal 
tunnel syndrome claim in February 2004.  The Board finds that 
this examination report is considered adequate for the 
purpose of deciding the Veteran's claim.  This report 
reflects that the examiner reviewed the claims folder, 
including the Veteran's service treatment records.  During 
the examination, the examiner elicited from the Veteran his 
history of complaints and symptoms and provided clinical 
findings detailing the results of the examination.  As will 
be discussed below, the examiner also explained the rationale 
behind the conclusions through citation to medical principles 
and the facts of the Veteran's case.  For these reasons, the 
Board concludes that the February 2004 examination report in 
this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A May 2002 rating decision denied entitlement to service 
connection for a cervical spine disability because there was 
no evidence of a current, chronic disability resulting from 
an in-service acute neck injury.  The Veteran did not appeal 
this decision, and it became final.  Among the evidence 
reviewed to make this determination were the Veteran's 
service treatment records and a September 2001 VA examination 
report diagnosing "[h]istory of injury during sevice [sic], 
subjective complaint of pain, however normal exam and normal 
X-rays."  

Since the May 2002 rating decision, the Veteran has submitted 
VA and private treatment records relevant to the Veteran's 
cervical spine claim.  While some of these records are dated 
prior to the May 2002 rating decision, they were not in the 
claims folder at the time of the decision and presumably were 
not taken into consideration at the time of this prior 
decision.

A September 2001 VA medical record includes a diagnosis of 
cervical root lesions, not elsewhere classified.  Another 
September 2001 record documents that the Veteran had left 
upper extremity shooting pains consistent with C6, C7 root 
impingement, and it also notes the Veteran's (in-service) 
history of an old neck injury during football.  An October 
2001 VA medical record notes that the Veteran complained of 
neck stiffness and shooting pain to his right arm with 
intermittent numbness and tingling to his forearm and the 
first three fingers.  He also reported there are times when 
his right hand and arm felt weak.  This record notes that the 
Veteran had a positive cervical screen test for numbness and 
tingling and pain to the elbow and lower arm.  The assessment 
was that the Veteran presented with pain, paresthesia, and 
intermittent weakness in the left lower arm and first three 
fingers.  Neck stiffness and spasm were also noted.  

This evidence is new in that it was not of record at the time 
of the prior denial.  It is material in that it presents 
evidence of a diagnosed disability of the cervical spine.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen this claim.  To this extent 
only, the benefit sought on appeal is granted.
 
II.  Carpal Tunnel Syndrome

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

The Veteran has claimed entitlement to service connection for 
bilateral carpal tunnel syndrome. The Board notes that this 
disability was not noted on his November 1988 enlistment 
examination report, and the Veteran reported having had no 
current or past symptoms of carpal tunnel syndrome on his 
November 1988 enlistment medical history report.  His service 
treatment records do not reflect that he ever complained of 
or sought treatment for symptoms of carpal tunnel syndrome.

With respect to a current disability, the most probative 
evidence of record is the February 2004 VA examination 
report.  This report notes that the Veteran reported  a 
history of carpal tunnel syndrome, right more than the left.  
An EMG with nerve conduction study found normal motor and 
sensory conduction studies of the bilateral median and ulnar 
nerves.  There was a normal EMG of the right upper extremity 
and there was no electrodiagnostic evidence of carpal tunnel 
syndrome.  The examiner's diagnosis notes a "[h]istory of 
bilateral carpal tunnel syndrome, but currently no residuals 
or any diagnostic objective findings."

Furthermore, the Board notes that none of the VA or private 
medical records that have been submitted in connection with 
this claim reflect that the Veteran has been diagnosed with 
carpal tunnel syndrome.  The Board notes that a lay person 
such as the Veteran is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as 
diagnosing carpal tunnel syndrome.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the appellant's lay 
beliefs alone can serve to establish entitlement to service 
connection for bilateral carpal tunnel syndrome.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Court has also held that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, based on a 
lack of a current diagnosis, the Board finds that service 
connection for bilateral carpal tunnel syndrome is not 
warranted.  See Brammer, supra.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
disability is reopened.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
a low back disability which he essentially contends was first 
incurred during his military service and was later aggravated 
during post-service employment.  He has cited a documented 
in-service football injury to his cervical spine as a 
possible cause of this injury.  Specifically, a January 2002 
report of contact with the Veteran notes that he was 
"Treated for back in service.  Had football injury to his 
neck, affected his spine."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

The Board finds that the first prong is met.  There is 
current evidence of a disability, as the Veteran was 
diagnosed with "[m]inimal degenerative joint and disc 
disease involving the lumbosacral spine.  Left paramedian 
disc protrusion at L5-S1 by MRI" in the September 2001 VA 
examination report.  With respect to the second prong, the 
Veteran contends that his documented in-service spinal 
injuries affected his low back.  

The low threshold of the third prong is satisfied by the 
Veteran's assertions that his "back/spine injury" first 
occurred on April 16, 1991, and that it reoccurred on January 
2, 1996, where he was treated by Dr. A.H. of the Detroit VA 
Medical Center.  This evidence suggests continuity and 
indicates that the Veteran was treated for a lumbar spine 
injury prior to his occupational low back injury.  There is 
no record of this 1996 treatment in the Veteran's claims 
folder, and there is no indication that this record has been 
requested.  Given that the McLendon requirements have been 
satisfied, the Board finds that a remand for a VA examination 
and etiology opinion is necessary.

The Board further finds that a remand for a VA examination of 
the Veteran's cervical spine is warranted, as there is 
conflicting evidence of record as to whether he has a current 
disability of the cervical spine.  Specifically, the 
September 2001 VA examination report found no disability of 
the cervical spine, while there is a contemporaneous 
diagnosis of cervical root lesions and additional evidence of 
possible cervical radiculopathy.

Finally, with respect to the nonservice-connected pension 
claim, the Board notes that the most recent evidence of 
record is from 2006, and that the Veteran has not been 
examined since 2004.  The 2006 VA medical records reflect 
that the Veteran was being treated for a psychiatric 
disability, diagnosed in a December 2005 record as adjustment 
disorder with anxiety and depression, for which he had not 
been diagnosed and was not undergoing treatment when the 
February 2004 VA examination was conducted.  Considering the 
length of time that has elapsed, the Board believes that the 
evidence that is currently of record is too out-of-date to 
allow for fruitful review of the claims file.  On remand, the 
RO/AMC should obtain any VA medical records that are not on 
file and conduct any appropriate additional development 
deemed necessary following receipt of those records

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding 
service treatment records, including any 
records from approximately January 1996 
from the Detroit VA Medical Center and any 
VA medical records from the year 2006 and 
later.

2.  Schedule the Veteran for an 
examination to clarify the nature and 
etiology of his claimed cervical and 
lumbosacral spine disabilities.  The 
claims folder should be made available to 
the examiner for review, and review of the 
claims folder should be indicated in the 
examination report.  Any tests or studies 
deemed necessary for an accurate 
assessment should be conducted.  All 
findings should be reported in detail.  
The examiner should diagnose any pertinent 
disability found.  As to any current 
disability identified on examination, the 
VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability was caused or aggravated 
by his military service, including by the 
documented in-service back or neck 
injuries.  Any opinion expressed must be 
accompanied by a complete rationale.

3.  After the development requested above 
has been completed, as well as any 
additional developed deemed necessary 
following receipt of the Veteran's updated 
treatment records, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


